DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “one or more kinds of tin, bismuth, gallium, indium, and germanium”. It is unclear what is meant by the word ‘kinds’ in this limitation. That is, how many kinds of tin exist? For purposes of examination, the word has been ignored. Dependent claims not addressed are indefinite by virtue of dependence from an indefinite claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5 and 8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Zhang et al. (US 2013/0196174).
Regarding claim 1, Zhang teaches a copper substrate having a nickel plating layer, followed by a tin plating layer, followed by a silver layer (¶ 16). This plated product may be used for electrical connectors (¶ 3). Zhang teaches the nickel layer is nickel or nickel alloy and has a thickness of preferably 1-5 µm (¶ 17). Zhang teaches the tin layer is a tin or tin alloy layer having a thickness of 0.1-1 microns (¶ 28). The tin alloy may contain bismuth, indium and silver as alloying additions (¶ 31). As the ranges of the prior art lie within the claimed ranges, Zhang anticipates the claimed product. See MPEP 2131.03.
Regarding claim 2, Zhang does not expressly disclose the tin plating layer has the claimed two-layer structure. However, the present specification states that the two-layer structure forms due to diffusion of nickel into the intermediate layer on the nickel side at temperatures ranging from room temperature or higher (see Spec., ¶¶ 46 , 54 and 82 of corresponding US PGPub 2021/0158990). Zhang discloses that the plated copper substrate is heat treated at 200°C for 1000 hours (¶ 52), during which time diffusion would be expected to occur, resulting in the claimed two-layer structure for the tin plating, absent objective evidence to the contrary. See MPEP 2112.
Regarding claims 5 and 8, Zhang teaches the plated copper substrate is used as an electrical connector (¶ 3), which is considered a terminal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2013/0196174), as applied to claims 1-2, further in view of Abys et al. (US 2002/0192492).
Regarding claims 3-4 and 6-7, the limitations of claims 1-2 have been addressed above. Zhang teaches the nickel alloy may contain tin or phosphorus as alloying additions in conventional amounts (¶ 24) but does not teach an amount. Abys teaches a coated copper substrate having a nickel underlayer on which tin is plated (¶ 13). The nickel plating is an amorphous nickel-phosphorus alloy containing at least about 10 wt% phosphorus (equivalent to about 17 at%). It would have been obvious at the effective time of filing for one of ordinary skill in the art to use the Ni-P alloy disclosed in Abys in the plated copper substrate of Zhang because the Ni-P alloy of Abys is conventional for electrical connector platings and there is an expectation of success in using nickel platings known to be suitable for plating between copper substrate and tin plating.
Regarding claims 9-12, Zhang teaches the plated copper substrate is used as an electrical connector (¶ 3), which is considered a terminal.
Claims 1-2, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2010/0186993)
Regarding claim 1, Yamaguchi teaches a copper substrate having a nickel plating layer, followed by a silver-tin plating layer, followed by a silver layer (¶ 11). This plated product may be used for electrical connectors and terminals (¶ 35). Yamaguchi teaches the nickel layer has a thickness of preferably 0.01-0.1 µm (¶ 19) and the silver-tin plating layer has a thickness of preferably 0.05-0.2 µm (¶ 22). These ranges overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 2, Yamaguchi does not expressly disclose the silver-tin plating layer has the claimed two-layer structure. However, the present specification states that the two-layer structure forms due to diffusion of nickel into the intermediate layer on the nickel side at temperatures ranging from room temperature or higher (see Spec., ¶¶ 46 , 54 and 82 of corresponding US PGPub 2021/0158990). One of ordinary skill in the art would therefore expect the silver-tin plating layer of Yamaguchi to have the claimed two-layer structure, absent objective evidence to the contrary. See MPEP 2112.
Regarding claims 5 and 8, Yamaguchi teaches the plated copper substrate is used as an electrical connector or terminal (¶ 35).
Claims 3-4, 6-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2010/0186993), as applied to claims 1-2, further in view of Abys et al. (US 2002/0192492).
Regarding claims 3-4 and 6-7, the limitations of claims 1-2 have been addressed above. Yamaguchi teaches the nickel plating may be an alloy of nickel with phosphorus, tin, or zinc (¶ 20), but does not teach the amount of the alloying addition in the nickel alloy. Abys teaches a coated copper substrate having a nickel underlayer on which tin is 
Regarding claims 9-12, Yamaguchi teaches the plated copper substrate is used as an electrical connector or terminal (¶ 35).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784